In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00117-CR
     ___________________________

KEVIN DUANE TALKINGTON, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 213th District Court
         Tarrant County, Texas
       Trial Court No. 1269829D


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      Appellant Kevin Duane Talkington attempts to appeal from the trial court’s

order denying his motion for the appointment of counsel to assist him in obtaining

postconviction, forensic DNA testing. See Tex. Code Crim. Proc. Ann. art. 64.01(c).

We notified Talkington of our belief that we do not have jurisdiction over his appeal

because such an order is not immediately appealable and gave him an opportunity to

respond showing grounds to continue his appeal. See Tex. R. App. P. 44.3; Gutierrez v.

State, 307 S.W.3d 318, 323 (Tex. Crim. App. 2010); see also Whitfield v. State, 430 S.W.3d

405, 408 n.11 (Tex. Crim. App. 2014). Although we granted Talkington an extension

to respond, he has failed to do so. We dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 43.2(f); Gutierrez, 307 S.W.3d at 323.


                                                         /s/ Brian Walker

                                                         Brian Walker
                                                         Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 24, 2021




                                            2